Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenn Henderson appeals the district court’s orders imposing a pre-filing injunc*519tion and denying Henderson’s Fed. R.Civ.P. 59(e) motion to alter or amend that order. We have reviewed the record and conclude that the district court did not abuse its discretion in imposing the pre-filing injunction. See Cromer v. Kraft Foods N.A., Inc., 390 F.3d 812, 817-18 (4th Cir.2004) (setting forth standard of review and four factors used to evaluate propriety of a pre-filing injunction). Accordingly, we affirm for the reasons stated by the district court. See Henderson v. Mckenzie, No. 5:14-cv-00029-FL (E.D.N.C. Oct. 2 & Oct. 29, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.